Case: 11-14037   Date Filed: 10/17/2012   Page: 1 of 6

                                                          [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                    _____________________________

                             No. 11-14037
                         Non-Argument Calendar
                    _____________________________

                  D. C. Docket No. 1:10-cr-00305-KD-B-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

CHUONG VAN DUONG,
a.k.a. Bing,

                                                          Defendant-Appellant.

                    _____________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                   _____________________________

                             (October 17, 2012)


Before HULL, EDMONDSON and BLACK, Circuit Judges.


PER CURIAM:

     Chuong Van Duong appeals his convictions and total 188-month sentence
              Case: 11-14037     Date Filed: 10/17/2012   Page: 2 of 6

following jury trials for conspiracy to possess with intent to distribute a substance

containing crack cocaine, in violation of 21 U.S.C. §§ 846, 841(b)(1)(A), and two

additional counts of possession with intent to distribute crack cocaine, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(C). No reversible error has been shown; we

affirm.

      Duong first argues that the evidence at trial was insufficient for the jury to

conclude beyond a reasonable doubt that he conspired to distribute crack cocaine.

He maintains that the government failed to show the existence of an illegal

agreement to distribute drugs, and he says that the evidence at most proved a

conspiracy to possess jointly and to use crack cocaine.

      We review challenges to sufficiency of the evidence de novo. United States

v. Klopf, 423 F.3d 1228, 1236 (11th Cir. 2005). We view the evidence in the light

most favorable to the government and draw all reasonable inferences and

credibility choices in favor of the jury’s verdict. Id. A defendant’s own

testimony, if disbelieved by the jury, can be considered as substantive evidence of

the defendant’s guilt. United States v. Jiminez, 564 F.3d 1280, 1285 (11th Cir.

2009).

      To convict a defendant of conspiracy under section 846, the government

must prove beyond a reasonable doubt (1) an agreement between the defendant

                                          2
              Case: 11-14037     Date Filed: 10/17/2012   Page: 3 of 6

and at least one other person, (2) the object of which was to violate the narcotics

laws. United States v. Toler, 144 F.3d 1423, 1426 (11th Cir. 1998). The

government can prove these elements by circumstantial evidence and need not

demonstrate the existence of a formal agreement. Id. But a conspiracy conviction

cannot be based on “conjecture and innuendo;” and the government does not meet

its burden by merely proving that a defendant’s participation in a conspiracy is

possible or even plausible. United States v. Hardy, 895 F.2d 1331, 1335 (11th Cir.

1990).

      Based on the whole evidence -- Duong’s use of a drug courier, his pooling

of funds with others to buy crack cocaine in bulk, and his implicit agreement with

Diem Nguyen for her to bring customers to him to buy crack cocaine -- was more

than sufficient to convict Duong of a distribution conspiracy. Diem -- who agreed

to cooperate with the government in return for more lenient treatment on her own

drug distribution charges -- testified that she brought customers to Duong’s home

to purchase crack cocaine on at least ten separate occasions and that she

occasionally received compensation from the customers for this service. As a

result, Diem helped further Duong’s drug distribution business.

      Duong himself testified that he purchased crack cocaine through a “runner”

named Dang Nguyen, who would purchase the drugs for him up to three times a

                                          3
               Case: 11-14037     Date Filed: 10/17/2012    Page: 4 of 6

week. Although no testimony stated that Dang was involved in distributing the

crack cocaine, the jury could have reasonably inferred from his frequent trips to

and his presence at Duong’s house that Dang knew that Duong sold some of the

crack cocaine purchased from him. See United States v. McDowell, 250 F.3d

1354, 1365 (11th Cir. 2001) (noting that, the jury is free to choose among

reasonable constructions of the evidence).

      While Duong’s drug-distribution business mainly consisted of a one-man

operation, sufficient evidence allowed the jury to infer reasonably the existence of

an agreement with a joint criminal objective between Duong and at least one other

person. See United States v. Mercer, 165 F.3d 1331, 1335 (11th Cir. 1999)

(noting that, an “agreement may be inferred when the evidence shows a continuing

relationship that results in the repeated transfer of illegal drugs to the purchaser”).

Viewing the evidence in the light most favorable to the jury’s verdict and

resolving all credibility determinations in support of that verdict, sufficient

evidence supports Duong’s conviction for conspiracy to possess with intent to

distribute crack cocaine.

      Duong next argues that the district court erred in applying a role

enhancement at sentencing, pursuant to U.S.S.G. § 3B1.1(c). He says the court

placed undue emphasis on Duong’s use of the term “runner” to describe the person

                                           4
              Case: 11-14037      Date Filed: 10/17/2012   Page: 5 of 6

through whom he purchased crack cocaine, as opposed to considering evidence

about the person’s actual role. The district court’s determination of a defendant’s

role in an offense is a factual finding that we review for clear error. United States

v. Ramirez, 426 F.3d 1344, 1355 (11th Cir. 2005).

      Section 3B1.1(c) provides for a two-level increase in a defendant’s offense

level if he was “an organizer, leader, manager, or supervisor in any criminal

activity . . ..” U.S.S.G. § 3B1.1(c). “[T]he assertion of control or influence over

only one individual is enough to support a § 3B1.1(c) enhancement.” United

States v. Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000). Factors to consider in

determining whether the defendant qualifies for the section 3B1.1(c) role

enhancement include (1) the exercise of decision-making authority; (2) the nature

of participation; (3) the recruitment of accomplices; (4) the claimed right to a

larger share of the fruits of the crime; (5) the degree of participation in planning or

organizing the offense; (6) the nature and scope of the illegal activity; and (7) the

degree of control and authority exercised over others. U.S.S.G. § 3B1.1,

comment. (n.4). A “participant” cannot be an undercover officer; he must be

someone “who is criminally responsible for the commission of the offense, but

need not have been convicted.” Id., comment. (n.1). The government has the




                                           5
               Case: 11-14037     Date Filed: 10/17/2012    Page: 6 of 6

burden of proving by a preponderance of the evidence the existence of an

aggravating role. United States v. Glinton, 154 F.3d 1245, 1260 (11th Cir. 1998).

      Here, the record shows that the district court did not clearly err in applying

an aggravating-role enhancement at sentencing, under section 3B1.1(c). Duong

testified that Dang would procure crack cocaine for him whenever he needed

more, sometimes up to three times per week. Dang was a “participant” because he

was criminally responsible for the conspiracy offense, even though he was not

charged or convicted. See U.S.S.G. § 3B1.1, comment. (n.1). Although Duong

testified that he did not know from whom or where Dang purchased the crack

cocaine, the underlying facts indicated that Duong exercised some level of control

or influence over Dang because Dang purchased crack cocaine for Duong at

Duong’s request and direction. See Anderson v. City of Bessemer City, N.C., 470

U.S. 564, 573-74, 105 S.Ct. 1504, 1511, 84 L.Ed.2d 518 (1985) (explaining that

under the clear error standard, “[i]f the district court’s account of the evidence is

plausible in light of the record viewed in its entirety, the court of appeals may not

reverse it even though convinced that had it been sitting as the trier of fact, it

would have weighed the evidence differently”).

      For these reasons, we affirm Duong’s conspiracy conviction and sentence.

      AFFIRMED.

                                           6